Per Curiam.
While the building inspector was entitled to a reasonable time in which to examine the petitioner’s application for the permit and the plans and specifications, the uncontradicted allegations in the petition justified the court at Special Term in finding that the neglect or refusal of the inspector to act .upon the plans was due to an ulterior motive, viz., to delay action to enable the common council to change the Zoning Ordinance of the city so as to prohibit the erection of the petitioner’s building and that it was not because of inability to examine the plans. The petition alleges that the plans and specifications were in accordance with law and that the inspector recognized this fact by issuing a temporary permit for excavation on April fifth. The answering affidavits raise no issue as to the regularity and validity of the petitioner’s plans and specifications. The allegations in the petition are not denied, and it is conceded that when the mandamus order was issued the permit was at once issued and the necessary changes exacted from the petitioner. No appeal was taken for some ten days. No application for a stay was made. Under the circumstances, we think the peremptory mandamus order should be affirmed, without costs. Present •—Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ. Peremptory mandamus order unanimously affirmed, without costs.